Exhibit 4.1 INPHI CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION as Trustee INDENTURE Dated as of December8, 2015 1.125% Convertible Senior Notes due 2020 TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS Section 1.01 . Definitions 1 Section 1.02 . References to Interest 12 ARTICLE 2 ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES Section 2.01 . Designation and Amount 12 Section 2.02 . Form of Notes 12 Section 2.03 . Date and Denomination of Notes; Payments of Interest and Defaulted Amounts 13 Section 2.04 . Execution, Authentication and Delivery of Notes 14 Section 2.05 . Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary 15 Section 2.06 . Mutilated, Destroyed, Lost or Stolen Notes 21 Section 2.07 . Temporary Notes 22 Section 2.08 . Cancellation of Notes Paid, Converted, Etc 22 Section 2.09 . CUSIP Numbers 23 Section 2.10 . Additional Notes; Repurchases 23 ARTICLE 3 SATISFACTION AND DISCHARGE Section 3.01 . Satisfaction and Discharge 23 ARTICLE 4 PARTICULAR COVENANTS OF THE COMPANY Section 4.01 . Payment of Principal and Interest 24 Section 4.02 . Maintenance of Office or Agency 24 Section 4.03 . Appointments to Fill Vacancies in Trustee’s Office 25 Section 4.04 . Provisions as to Paying Agent 25 Section 4.05 . Existence 26 Section 4.06 . Rule 144A Information Requirement and Annual Reports 26 Section 4.07 . Stay, Extension and Usury Laws 28 Section 4.08 . Compliance Certificate; Statements as to Defaults 28 Section 4.09 . Further Instruments and Acts 28 i ARTICLE 5 LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE Section 5.01 . Lists of Holders 28 Section 5.02 . Preservation and Disclosure of Lists 29 ARTICLE 6 DEFAULTS AND REMEDIES Section 6.01 . Events of Default 29 Section 6.02 . Acceleration; Rescission and Annulment 30 Section 6.03 . Additional Interest 31 Section 6.04 . Payments of Notes on Default; Suit Therefor 32 Section 6.05 . Application of Monies Collected by Trustee 33 Section 6.06 . Proceedings by Holders 34 Section 6.07 . Proceedings by Trustee 35 Section 6.08 . Remedies Cumulative and Continuing 35 Section 6.09 . Direction of Proceedings and Waiver of Defaults by Majority of Holders 35 Section 6.10 . Notice of Defaults 36 Section 6.11 . Undertaking to Pay Costs 36 ARTICLE 7 CONCERNING THE TRUSTEE Section 7.01 . Duties and Responsibilities of Trustee 37 Section 7.02 . Reliance on Documents, Opinions, Etc 38 Section 7.03 . No Responsibility for Recitals, Etc 40 Section 7.04 . Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent or Note Registrar May Own Notes 40 Section 7.05 . Monies and Shares of Common Stock to Be Held in Trust 40 Section 7.06 . Compensation and Expenses of Trustee 40 Section 7.07 . Officer’s Certificate as Evidence 41 Section 7.08 . Eligibility of Trustee 41 Section 7.09 . Resignation or Removal of Trustee 41 Section 7.10 . Acceptance by Successor Trustee 43 Section 7.11 . Succession by Merger, Etc 43 Section 7.12 . Trustee’s Application for Instructions from the Company 44 ARTICLE 8 CONCERNING THE HOLDERS Section 8.01 . Action by Holders 44 Section 8.02 . Proof of Execution by Holders 44 Section 8.03 . Who Are Deemed Absolute Owners 45 Section 8.04 . Company-Owned Notes Disregarded 45 Section 8.05 . Revocation of Consents; Future Holders Bound 45 ii ARTICLE 9 HOLDERS’ MEETINGS Section 9.01 . Purpose of Meetings 46 Section 9.02 . Call of Meetings by Trustee 46 Section 9.03 . Call of Meetings by Company or Holders 46 Section 9.04 . Qualifications for Voting 47 Section 9.05 . Regulations 47 Section 9.06 . Voting 47 Section 9.07 . No Delay of Rights by Meeting 48 ARTICLE 10 SUPPLEMENTAL INDENTURES Section 10.01 . Supplemental Indentures Without Consent of Holders 48 Section 10.02 . Supplemental Indentures with Consent of Holders 49 Section 10.03 . Effect of Supplemental Indentures 50 Section 10.04 . Notation on Notes 50 Section 10.05 . Evidence of Compliance of Supplemental Indenture to Be Furnished Trustee 50 ARTICLE 11 CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE Section 11.01 . Company May Consolidate, Etc. on Certain Terms 51 Section 11.02 . Successor Corporation to Be Substituted 51 Section 11.03 . Opinion of Counsel to Be Given to Trustee 52 ARTICLE 12 IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS Section 12.01 . Indenture and Notes Solely Corporate Obligations 52 ARTICLE 13 INTENTIONALLY OMITTED ARTICLE 14 CONVERSION OF NOTES Section 14.01 . Conversion Privilege 53 Section 14.02 . Conversion Procedures; Settlement Upon Conversion. 55 Section 14.03 . Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection with Make-Whole Fundamental Changes 59 Section 14.04 . Adjustment of Conversion Rate 61 Section 14.05 . Adjustments of Prices 71 Section 14.06 . Shares to Be Fully Paid 71 iii Section 14.07 . Effect of Recapitalizations, Reclassifications and Changes of the Common Stock. 71 Section 14.08 . Certain Covenants 73 Section 14.09 . Responsibility of Trustee 74 Section 14.10 . Notice to Holders Prior to Certain Actions 74 Section 14.11 . Stockholder Rights Plans 75 ARTICLE 15 REPURCHASE OF NOTES AT OPTION OF HOLDERS Section 15.01 . Intentionally Omitted. 75 Section 15.02 . Repurchase at Option of Holders Upon a Fundamental Change 75 Section 15.03 . Withdrawal of Fundamental Change Repurchase Notice 78 Section 15.04 . Deposit of Fundamental Change Repurchase Price 78 Section 15.05 . Covenant to Comply with Applicable Laws Upon Repurchase of Notes 79 ARTICLE 16 NO OPTIONAL REDEMPTION Section 16.01 . No Optional Redemption 79 ARTICLE 17 MISCELLANEOUS PROVISIONS Section 17.01 . Provisions Binding on Company’s Successors 79 Section 17.02 . Official Acts by Successor Corporation 80 Section 17.03 . Addresses for Notices, Etc 80 Section 17.04 . Governing Law; Jurisdiction 81 Section 17.05 . Evidence of Compliance with Conditions Precedent; Certificates and Opinions of Counsel to Trustee 81 Section 17.06 . Legal Holidays 82 Section 17.07 . No Security Interest Created 82 Section 17.08 . Benefits of Indenture 82 Section 17.09 . Table of Contents, Headings, Etc 82 Section 17.10 . Authenticating Agent 82 Section 17.11 . Execution in Counterparts 83 Section 17.12 . Severability 83 Section 17.13 . Waiver of Jury Trial 83 Section 17.14 . Force Majeure 84 Section 17.15 . Calculations 84 Section 17.16 . USA PATRIOT Act 84 EXHIBIT Exhibit A Form of Note A-1 iv INDENTURE dated as of December8, 2015 between Inphi Corporation, a Delaware corporation, as issuer (the “
